DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: July 28, 2021.
Claims 8-18 are currently pending.  Claims 10 and 15-18 have been amended.  Claims 1-7 are currently canceled.  No claims are new.

Response to Arguments
Amendments/Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS page 5, with respect to the objection of claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS page 5, with respect to the 35 U.S.C. 112 rejection of claims 15-18 have been fully considered and are persuasive.  The rejection of claims 15-18 has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS pages 5-7, with respect to the rejection of independent claims 8 and 10 have been fully considered and are persuasive.  The rejection of claims 8 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the claim limitations (see REMARKS pages 5-7) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:

	Claims 9, 13 and 15-16 are allowed for depending on claim 1.
Regarding independent claim 10, the prior arts of record taken alone or in combination fail to teach or suggest:
“a receiver coupled to the rail, wherein the receiver detects the signal from the transmitter, wherein the presence of a train alters the signal parameter, and wherein the receiver comprises a pickup coil set; …; a program executed by the processor, wherein the program identifies an event in the signal, records data for a period of time before and after the event, and identifies a direction of travel of a train based on the signal parameter during the period of time,” when used in combination with all other limitations of claim 10.
	Claims 11-12, 14 and 17-18 are allowed for depending on claim 10.

The closest references are found based on the updated search:
a)  Fries et al. discloses “Wayside monitoring system and method” (see 2015/0158510)
b)  Kikuchi et al. discloses “Train detector and train security device for dual gauge track circuit” (see 2011/0174934)
c)  Hogan discloses “Track circuit communications” (see 2011/0011985)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 8-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867